Citation Nr: 0016326	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from November 1966 
to November 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Houston 
Regional Office (RO), which denied the claim of service 
connection for PTSD.  He disagreed and this appeal ensued.  


FINDING OF FACT

The evidence of record demonstrates that during service the 
appellant was engaged in combat with the enemy, that he 
experienced a stressful event during that service, and that 
he was subsequently diagnosed with PTSD based on the in-
service stressor.  


CONCLUSION OF LAW

The appellant's PTSD was incurred on active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he saw combat while serving in 
Vietnam, that he experienced events outside the normal 
experience of most persons, and that he has PTSD due to those 
experiences.  The service department records indicate that he 
served in Vietnam from May to December 1967 as an indirect 
fire crewman with the 196th Light Infantry Brigade of the 1st 
Infantry Division.  He was awarded the Combat Infantryman 
Badge (CIB), denoting significant combat exposure during 
active service. 

After service, the record included the following evidence:

? VA counseling reports in July 1981, July 1982, March 
1986, and October 1990 concerning his post-service 
responses to his experiences during the Vietnam 
conflict.  

? VA psychiatric examination in August 1998, which 
included a diagnosis of PTSD.  The appellant informed 
the examiner than his stressors included his exposure 
to combat and the death of a friend.  

? A March 1999 statement from the appellant's spouse, in 
which she stated that she had known the appellant since 
before he entered service and that he returned from 
Vietnam a different person - bitter, troubled, nervous, 
anxious, and explosive.  

? VA treatment records, from November 1998 to July 1999, 
noting clinical assessments of PTSD.  

? A July 1999 report from a private psychologist 
discussing the diagnosis of PTSD.  

? The appellant's testimony at an August 1999 Travel 
Board hearing before the undersigned, describing his 
exposure to a combat stressor during his Vietnam 
service.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the 
appellant served continuously for 90 days or more during a 
period of war, a psychosis manifested to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim of PTSD requires medical evidence of a 
current disorder, lay evidence, presumed credible, of an in-
service stressor, and medical evidence linking the two.  
Gaines v. West, 11 Vet. App. 353, 357 (1998);  Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997).  See 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (generally a 
well-grounded claim requires competent evidence of a current 
disability, evidence of incurrence or aggravation of a 
disease or injury in service, and competent evidence linking 
the two).  

The record in this case includes competent medical evidence 
of a current diagnosis of PTSD in the August 1998 VA 
examination, the November 1998 to July 1999 VA clinical 
records, and the private psychologist's July 1999 report.  
The appellant contends that he was exposed to an in-service 
stressor, and VA must accept those contentions as truthful 
for the purpose of the analysis of well-groundedness.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Finally, the diagnosis 
of PTSD in the August 1998 VA examination was predicated on 
the presumed truthful in-service stressors.  This evidence 
satisfies the three elements of a well-grounded claim.  

Because the claim is well grounded, VA has a duty to assist 
the appellant in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The RO afforded the appellant 
a VA examination and has secured his service department 
records and VA treatment records.  On full review, the Board 
sees no areas in which further development may be fruitful.  

As to the merits of the claim, satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service, even though there is no 
official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As noted above, 
the service department records show that the appellant served 
in Vietnam in a combat infantry unit, and he was awarded the 
CIB, a decoration awarded only to those who had service in 
combat.  His testimony and contentions regarding his claimed 
stressor is consistent with the circumstances of his combat 
service in Vietnam.  Thus, the Board must conclude that the 
stressor occurred in service.  Moreover, because the August 
1998 VA examiner predicated the diagnosis of PTSD on the same 
stressor, the Board concludes that the diagnosis of PTSD is 
linked to the appellant's presumed stressor.  For these 
reasons, it is the determination of the Board that the 
evidence in this case preponderates in favor of the 
appellant's claim of service connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

